DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/03/2022 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 06/22/2021. As directed by the amendment: no claims have been amended, claims 3 and 21 have been cancelled, and no new claims have been added. Thus, claims 1-2 and 4-20 are presently pending in the application.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that Klein does not disclose “…a connector directly coupled to the first end of the elongate tube, opposite the flange…” and “… the connector positioned between the display indicator and the elongate tube”. Applicant argues that the non-inflatable retention member flange (connector) is positioned between the distal end and the proximal end of the 
Applicant argues that the examiner’s interpretation of the connector (Detail A; final office action, page 5) in Rowbottom is incorrect and that there is no support/ discussion/ mention that the component is a connector that is “positioned between the display indicator and the elongate tube… and couples the display indicator to the elongate tube”. Examiner agrees; examiner is now interpreting the second retention member 33 to be the connector (discussed more below).
Applicant argues that Goebel is in fact positioned between a first end (end coupled to the reservoir) and second end (end positioned within patient’s stomach) of the feeding tube and not directly adjacent a first end of the tube. Examiner disagrees; examiner uses Goebel to modify the location of the display of modified Klein. Geobel discloses a control device 20 directly adjacent to a first end of a delivery cannula; the first end being an end outside the body (Fig.1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

Claims 1-2, 4-8, 10-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 7815629); in view of Rowbottom (US 2013/0281885) and Goebel (US 2009/0062725).
Regarding Claim 1, Klein discloses a percutaneous endoscopic gastronomy tube device (Fig.1) comprising: an elongate tube (tube (1); Fig.1) extending between a first end (proximal end portion (16); Fig.1) and a second end (distal end portion (17); Fig.1); a flange (inflation retention member (2); Fig.1) coupled to the elongate tube at the second end (the inflation retention member (2) is located at the distal end portion (17) of tube (1) as seen in Fig.1); and a connector (second retention member (33); Fig.8) directly coupled to the first end (16) of the elongate tube (1), opposite the flange (the second retention member (33) is connected to the proximal end portion (16) of the tube (1) which opposite the distal end portion (17) as seen in Fig.1) (As shown in FIG. 8, a second retention member 33 may be attached at the proximal end portion 16 of the tube 1 to keep the tube 1 fixed to the abdominal surface; column 8, lines 31-33) (For example, the second retention member 33 may be attached to the tube 1 via an interference or friction fit; column 8, lines 40-42).
Klein does not appear to disclose a force sensor configured to generate a signal indicative of a force applied to the flange and that the sensor is embedded into the flange. Also, Klein does not disclose a display indicator positioned directly adjacent to the first end of the elongate tube that is opposite to the flange wherein the display indicator operatively coupled to the force sensor, and the position of the connector that is between the display indicator and the elongate tube wherein the connector couples the display indicator to the elongate tube.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Rowbottom to have a display and a force sensor that generates a signal indicating a force applied on the flange and embedded in the flange in order to monitor the seal force by continuously monitoring the pressure sensor.
Modified Klein does not explicitly disclose that the display indicator is positioned directly adjacent to the first end of the elongate tube that is opposite to the first end. Goebel discloses a control device (20) that is directly adjacent to an end of a delivery cannula (54) (Fig.1).

Regarding Claim 2, Klein as modified discloses all of the limitations claim 1 above.
Klein does not appear to disclose that the force sensor comprises one of a force sensing resistor or a pressure sensitive transducer.
Rowbotom teaches it was known in the art to have a pressure sensor be a force sensing resistor (The pressure sensor may be a force sensing resistor; parag. [0007], line 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Rowbottom to have a force sensing resistor in order to indicate that a pressure is being applied during use of the device.
Regarding Claim 4, Klein as modified discloses all of the limitations claim 1 above.
Klein does not appear to disclose a power source incorporated into the flange and electrically coupled to the force sensor.
Rowbottom teaches it was known in the art to have batteries to power display unit (56; Fig.7) incorporated into the cuff (20) via JST connector (58) that connect electrically the display unit (56) with pressure sensor (28) (The display unit 56 may also be powered by a portable energy source, such as batteries or may be plugged in to a traditional power source; parag. [0047], lines 9-11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the 
Regarding Claim 5, Klein as modified discloses all of the limitations claim 1 above.
Klein does not appear to disclose a wireless transmitter incorporated into the force sensor.
Rowbottom teaches it was known in the art to have a wireless transmitter connected to pressure sensor (28) (parag. [0046]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Rowbottom to have a wireless transmitter coupled to a force sensor in order to send the signal being detected by the force sensor during use of the device.
Regarding Claim 6, Klein as modified discloses the percutaneous endoscopic gastronomy tube device as set forth in claim 1, and further discloses wherein the flange (2) comprises a substantially hemispherical, hollow structure or a balloon capable of being inflated when the percutaneous endoscopic gastronomy tube device is in use (the retention member is inflatable such as the inflation portion 2 (balloon anchor) shown in FIG. 1column 2, lines 59-61).
Regarding Claim 7, Klein as modified discloses the percutaneous endoscopic gastronomy tube device as set forth in claim 1, and further discloses wherein the first end of the elongate tube is configured to be coupled to a feeding port (the feeding port (see below) is located at the proximal end portion (16) of the tube as seen below and in Figs.8 and 11). 

    PNG
    media_image1.png
    360
    388
    media_image1.png
    Greyscale







Regarding Claim 8, Klein as modified discloses all of the limitations claim 1 above.
Klein does not appear to disclose one or more wires having a first end electrically attached to the force sensor and a second end connect to an external device.
Rowbottom teaches it was known in the art to have JST connector (58) on electrically connected to pressure sensor (28) and with display unit (56) (The display unit 56 may also be powered by a portable energy source, such as batteries or may be plugged in to a traditional power source; parag. [0047], lines 9-11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Rowbottom to have a wire connecting the force sensor and an external device in order for the external device to be connected to the sensor.
Regarding Claim 10, Klein discloses a percutaneous endoscopic gastronomy system comprising: a percutaneous endoscopic gastronomy tube device (Fig.1) including:  an elongate tube (tube (1); Fig.1) extending between a first end (proximal end portion (16); Fig.1) and a second end (distal end portion (17); Fig.1); a flange (inflation retention member (2); Fig.1) coupled to the elongate tube at the second end (the inflation retention member (2) is ; and a feeding port (see above) coupled to the first end (16) of the elongate tube, opposite the flange (the feeding port (see above) is located on the proximal end portion (16) opposite of the distal end portion (17) where the inflation member (2) is located as seen in Figs.8 and 11).
Klein does not appear to disclose a force sensor configured to generate a signal indicative of a force applied to the flange and that the sensor is embedded into the flange, and a processing device coupled to a force sensor and capable of receiving signal from the force sensor, analyzing the signal and generating an output signal on the analysis of the signal. Also, Klein does not disclose a display indicator operatively coupled to the force sensor and the processing device wherein the display indicator is included on the feeding port and positioned directly adjacent to the first end of the elongate tube.
Rowbottom teaches it was known in the art to have a pressure sensor (28; Fig.6) that indicate a force applied to cuff (20) and the pressure sensor (28) can be located on the cuff (20) (fit of the ETT 10 in the patient's airway may be measured by calculating the change in pressure exerted against the surface of the patient's airway by using pressure sensors 28 disposed on the outer surface of the cuff 20 to determine when the cuff 20 is fully inflated; parag. [0044], lines 10-15). The signal from the pressure sensor is received, analyzed, and displayed by a microcontroller and monitor (parag. [0035]). The display unit (56) is coupled to the pressure sensor (28) via wires (The display unit 56 may be connected either with wires or wirelessly to the pressure sensor 28 on the lumen 12, carbon dioxide sensors, the pressure transducer, or any other suitable indicator included on the ETT 10; parag. [0046], first sentence), and the microcontroller is connected to the pressure sensor (the display unit (56) is connected to the microcontroller via the pressure sensor (28)).

Modified Klein does not explicitly disclose that the display indicator is positioned on the feeding port and directly adjacent to the first end of the elongate tube. Goebel discloses a control device (20) that is directly adjacent to an end of a delivery cannula (54) and a tube segment (19) (Fig.1).
Regarding Claim 11, Klein as modified discloses all of the limitations claim 10 above.
Klein does not appear to disclose an output signal indicating a force sensed by a force sensor.
Rowbottom teaches it was known in the art to an output signal from the monitor that indicate the pressure sensed by the pressure sensor (parag. [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Rowbottom to have a signal from the force sensor to indicate a force in order to indicate pressure while using the device.
Regarding Claim 12, Klein as modified discloses all of the limitations claim 10 above.
Klein does not appear to disclose analyzing the received signal from a force sensor comprises determining when an adverse event has occurred.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Rowbottom to analyze the received signals from the force sensor in order to determine any unwanted pressure in the patient.
Regarding Claim 13, Klein as modified discloses all of the limitations claim 12 above.
Klein does not appear to disclose a memory coupled to the processing device wherein the memory stores one criterion indicative of the adverse event that occurred when the analyzing the received signal indicated that the least one criterion has met.
Rowbottom teaches it was known in the art to have data storage display that stores data from the pressure sensor (The display unit 56 may be part of a larger operating suit or electronic interface and may have electronic data storage capabilities; parag. [0047], lines 7-8)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Rowbottom to have a memory coupled to the processing device in order store and control signals indicated by the force sensor during use of the device.
Regarding Claim 14, Klein as modified discloses all of the limitations claim 10 above.
Klein does not appear to disclose the generated output signal provides a first display on the display indicator when the received signal equals or exceeds a predetermined force threshold.
Rowbottom teaches it was known in the art to have color indicators on the display that indicate the position of the ETT relative to the pressure on the pressure sensor with respect to a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Rowbottom to have an output signal that indicate when the signal exceeds a predetermined force threshold in order to alert the clinician to dangerous movement or misplacement (parag. [0051], last sentence).
Regarding Claim 15, Klein as modified discloses all of the limitations claim 14 above.
Klein does not appear to disclose a power source coupled to a force sensor.
Rowbottom teaches it was known in the art to have batteries that power display unit (56) (The display unit 56 may also be powered by a portable energy source, such as batteries or may be plugged in to a traditional power source; parag. [0047], lines 9-11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Rowbottom to have a power source connected a processing device in order to continuously detect the pressure during use of the device.
Regarding Claim 17, Klein as modified discloses the percutaneous endoscopic gastronomy system of claim 15 and further discloses comprising a retention ring (second retention ring (33); Fig.1) slidably attached to the elongate tube (A physician or the patient can slide the second retention member 33 down towards the abdominal surface and the excess amount of the tube 1 can be cut off; parag. [53], lines 14-15), wherein the retention ring is configured to be secured in place along the elongate tube with sufficient strength to prevent the retention ring from sliding along the elongate tube (the second retention member 33 may be attached to the tube 1 via an interference or friction fit; column 8, lines 40-42).
Regarding Claim 18, Klein as modified discloses the percutaneous endoscopic gastronomy system of claim 17, and further discloses wherein one or more of the processing device, the power source, or the display indicator are incorporated into the retention ring (the modified display (modified Klein) is located on the feeding port (see above), and the second retention member (33) is located at the proximal end portion (16) where the feeding port is located. Modified display is incorporated on the second retention member (33)).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 7815629); in view of Rowbottom (US 2013/0281885), Goebel (US 2009/0062725), and Wondka (US 2009/0151719).
Regarding Claim 9, Klein as modified discloses all of the limitations claim 8 above.
Klein does not appear to disclose that the wires are electrically insulated from the elongate lumen.
Wondka teaches it was known in the art to have one or more wires (82) incorporated into sensor wire lumen (84) of the transtracheal catheter (10) that is insulated from the gas delivery channel (123) (The intra tracheal airflow sensor 80 communicates with the ventilator (V) via one or more sensor wires 82 placed in a sensor wire lumen 84 in the transtracheal catheter; parag. [0179], lines 4-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of .

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 7815629); in view of Rowbottom (US 2013/0281885), Goebel (US 2009/0062725), and Swisher (US 9198835).
Regarding Claim 16, Klein as modified discloses all of the limitations claim 15 above. Klein does not appear to disclose a power source that defines at least a portion of the feeding port.
Swisher teaches it was known in the art to have an imaging feeding tube (510; Fig.32A) comprising tube (512) and imaging assembly (518). Decoupling capacitors (598; Fig.36) are located inside the imaging assembly (518) that provide stable voltage supply to the camera (584) (the rigid-flex circuit 560 includes decoupling capacitors, generally indicated at 598, for providing a stable supply voltage with low noise to the camera 84. In the illustrated embodiment, the decoupling capacitors 598 are embedded in the camera mounting portion 582 of the rigid-flex circuit 560 between layers thereof; column 28, lines 15-20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Swisher to have a power source defining a portion of the feeding port in order to have a continuous recording of the data.
Regarding Claim 20, Klein as modified discloses the percutaneous endoscopic gastronomy system of claim 19 and further discloses comprising a feeding port (see above) configured to be coupled to the first end of the elongate tube (the feeding port (see above) is 
Klein does not appear to disclose a power source that defines at least a portion of the feeding port.
Swisher teaches it was known in the art to have an imaging feeding tube (510; Fig.32A) comprising of tube (512) and imaging assembly (518). Decoupling capacitors (598; Fig.36) are located inside the imaging assembly (518) that provide stable voltage supply to the camera (584) (the rigid-flex circuit 560 includes decoupling capacitors, generally indicated at 598, for providing a stable supply voltage with low noise to the camera 84. In the illustrated embodiment, the decoupling capacitors 598 are embedded in the camera mounting portion 582 of the rigid-flex circuit 560 between layers thereof; column 28, lines 15-20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of Swisher to have a power source defining a portion of the feeding port in order to have a continuous recording of the data.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 7815629); in view of Rowbottom (US 2013/0281885).
Regarding Claim 19, Klein as modified discloses a percutaneous endoscopic gastronomy system comprising: a percutaneous endoscopic gastronomy tube device (Fig.1) including: an elongate tube (1) extending between a first end (16) and a second end (17); a flange (2) coupled to the elongate tube at the second end (the inflation retention member (2) is located at the distal end portion (17) of tube (1) as seen in Fig.1).

Rowbottom teaches it was known in the art to have a pressure sensor (28; Fig.6) that indicate a force applied to cuff (20) and the pressure sensor (28) can be located on the cuff (20). Indicator lights (54) located on the display unit (56) to indicate pressure exerted on the pressure sensor (28) or when cuff (20) is fully inflated (parag.[0044]), and the display unit has batteries  (The display unit 56 may also be powered by a portable energy source, such as batteries or may be plugged in to a traditional power source; parag. [0047], lines 9-11) to display the data received from the pressure sensor (28) regarding the pressure on cuff (20) (fit of the ETT 10 in the patient's airway may be measured by calculating the change in pressure exerted against the surface of the patient's airway by using pressure sensors 28 disposed on the outer surface of the cuff 20 to determine when the cuff 20 is fully inflated; parag. [0044], lines 6-9). The batteries power the display unit (56) incorporated into the cuff (20) via JST connector (58) that connect electrically the display unit (56) with pressure sensor (28) (parag. [0047]). The display unit (56) is directly connected to the pressure sensor (28) via wires (The display unit 56 may be connected either with wires or wirelessly to the pressure sensor 28 on the lumen 12, carbon dioxide sensors, the pressure transducer, or any other suitable indicator included on the ETT 10; parag. [0046], first sentence) and the display is located outside the body that is opposite to the flange (the flange in Klein is located inside the body).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Klein to incorporate the teachings of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.I./Examiner, Art Unit 3783                                                                                                                                                                                                        /REBECCA E EISENBERG/Primary Examiner, Art Unit 3783